Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Response to Amendment
The amendment filed on 3/1/2021 has been entered and made of record. Claims 1, 13, 16 and 22 are amended. Claims 10-12 are cancelled. Claims 1-9 and 13-26 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 and 22 have been considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 20, 23 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
First, there are two claim 23. The second claim 23 further depends on itself. Applicant cancelled this claim on 10/28/2020, but claim 23 is shown again this time.
Claims 8, 20 and 25 fail to further limit the subject matter of the claim upon their depends because the limitations of claims 8, 20 and 25 are added to the parent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 13-14, 16-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma et al. (US 2011/0225208) in view of Skyline (TerraBuilder PhotoMesh and CityBuilder Quick Guide, retrieved from http://www.skylineglobe.com/SkylineGlobe/Corporate/PDF/TerraBuilder_PhotoMesh_and_CityBuilder_Quick_Guide.pdf on 1/10/19; Skyline PhotoMesh v6.6 Introduction, published on Jul 19, 2015, retrieved from https://www.youtube.com/watch?v=VM52rfAIs2E on 1/10/19; Skyline TerraExplorer 6.5 Feature Demo, published on 10/29/13, retrieved from https://www.youtube.com/watch?v=BW9anTnuiPM on 1/10/19; Skyline TerraExplorer 6.1 - Measurement and Analysis Tools, https://www.youtube.com/watch?v=DjmFtPsqkME, published on Feb 15, 2012. Hereinafter, all of above NPLs are referred to Skyline) and Douillard (WO 2011/085434).
As to Claim 1, Boersma teaches a method for infrastructure design using three dimensional (3-D) reality data, comprising: 
determining, by an electronic device, a boundary of a design region in a three dimensional (3-D) reality model, the 3-D reality model to represent existing  conditions, including ground and existing structures, at a site, the boundary of the design region formed as a polygon that extends over at least representations of ground (Boersma discloses “a 3D visualization/rendering product is integrated with a 2D GIS system to provide an interactive 3D interface through which GIS functions can be performed” in [0024]; “when the user selects a geographic area to view” in [0026]; an engine interface maybe used to define a terrain in [0032]; “the 3D rendering engine 216 is the TerraExplorer™ 3D product sold by Skyline Software Systems in [0025, 0032]. Skyline further discloses “Draw a polygon, line, or point or select an existing object with which to delineate the required geographical area for the spatial query” at p. 10, see also screenshot below);

    PNG
    media_image1.png
    727
    1172
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    723
    1173
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    771
    1248
    media_image3.png
    Greyscale

the generating the 2.5D terrain mesh to flatten any non-terrain features that may be within the design region; clipping around the design region, the clipping to apply a clip mask to the 3-Dreality model to show the 2.5D terrain mesh that represents ground within the design region and a remaining part of the 3-D reality model that represents ground and existing structures external to the design region (the video clip of “Skyline TerraExplorer 6.1” shows a clipping mask to flatten a defined region as below. 

    PNG
    media_image4.png
    773
    1222
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    778
    1217
    media_image5.png
    Greyscale
).

detecting, by a ground detection process executing on the electronic device or another electronic device, a plurality of ground points of the 3-D reality model for ground within the design region (Douillard discloses “At step s2, a ground extraction process is performed on the 3D point cloud data. The ground extraction process explicitly separates 3D point cloud data corresponding to the ground 6 from that corresponding to the other objects” at p. 8); 
based at least on the boundary of the design region and the detected ground points of the 3-D reality model, generating a two-and-a-half (2.5D) terrain mesh that represents ground within the design region (Boersma discloses generating a 3D visualization of terrestrial features in [0010]; define the terrain (specific to a 3D view) in [0032]. Skyline discloses “Draw a polygon, line, or point or select an existing object with which to delineate the required geographical area for the spatial query” at the last page of Quick-Guide_2014. Skyline’s TerrainBuilder is also used to generate a 2.5 terrain mesh. For example, “TerraBuilder v 6.6.1 Datasheet” has following description:

    PNG
    media_image6.png
    488
    1377
    media_image6.png
    Greyscale

Elevation Map of the terrain area 4 is computed. This is a conventional Mean Elevation Map” at p. 8; “Mean Elevation Maps are commonly classified as 21/2D models” at p. 1. See also above “Response to Arguments”); 
placing one or more 3-D computer aided design (CAD) objects that represent planned infrastructure upon the 2.5D terrain mesh that represents ground within the design region; and displaying, in the GUI shown by the electronic device, a combined view including the 3-D CAD objects that represent planned infrastructure placed upon the 2.5D terrain mesh that represents ground within the design region, and the 2.5D terrain mesh that represents ground within the design region surrounded by the remaining part of the 3-D reality model that represents ground and existing structures external to the design region (Boersma discloses “the 3D graphic indicia being displayed in a geospatial manner as a function of the GIS information; and mapping, by the interface, user sections made in the 3D window to corresponding 2D geolocation coordinates for use by the 2D GIS system” in [0008]; “The 3D graphic indicia may include a three-dimensional visualization display of the GIS information, and using the 3D graphic indicia may involve utilizing an input device to select or add graphic objects to the three-dimensional visualization display. The 3D graphic indicia may include a three-dimensional visualization of terrestrial features” in [0010]; “2.5D GIS data may include image data (e.g., raster data) that can be overlayed onto or draped over components of a geographical rendering” in [0022]. 

    PNG
    media_image7.png
    723
    1176
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    739
    1178
    media_image8.png
    Greyscale



As to Claim 2, Boersma in view of Skyline and Douillard teaches the method of claim 1, further comprising:
obtaining textures for the design region from the 3-D reality model or another data source; and applying the textures to the 2.5D terrain model (Skyline teaches fully textured 3D models; see also screenshots in Claim 1.)
    PNG
    media_image9.png
    799
    1663
    media_image9.png
    Greyscale


As to Claim 4, Boersma in view of Skyline and Douillard teaches the method of claim 1, wherein the determining comprises receiving, in a graphical user interface (GUI) shown by the electronic device, user input specifying the boundary of the design region, wherein the user input specifying the boundary of the design region comprises a drawing of the polygon on a view of the 3-D reality model shown in the GUI (Boersma discloses “a 3D visualization/rendering product is integrated with a 2D GIS system to provide an interactive 3D interface through which GIS functions can be performed” in [0024]; “when the user selects a geographic area to view” in [0026]; an engine interface maybe used to define a terrain in [0032]; “the 3D rendering engine 216 is the TerraExplorer™ 3D product sold by Skyline Software Systems in [0025, 0032]. Skyline discloses “Draw a polygon, line, or point or select an existing object with which to delineate the required geographical area for the spatial query” at p. 10, see also screenshots in claim 1.)

As to Claim 5, Boersma in view of Skyline and Douillard teaches the method of claim 4, wherein the user input indicates portions of the boundary also extend over non-terrain features (Boersma discloses “a 3D visualization/rendering product is integrated with a 2D GIS system to provide an interactive 3D interface through which GIS functions can be performed” in [0024]; “when the user selects a geographic area to view” in [0026]; an engine interface maybe used to define a terrain in [0032]; “the 3D rendering engine 216 is the TerraExplorer™ 3D product sold by Skyline Software Systems in [0025, 0032]. Skyline discloses “Draw a polygon, line, or point or select an existing object with which to delineate the required geographical area for the spatial query” at p. 10, see also screenshots in claim 1. Here, the drawn polygon is not limited to the portion of terrain or non-terrain features.)

Claim 8 is rejected based upon similar rationale as Claim 1.

As to Claim 9, Boersma in view of Skyline and Douillard teaches the method of claim 1, wherein the clipping further comprises: applying a clip boundary coinciding with the design region to the 2.5D terrain mesh (see screenshot of claim 8).

Claim 13 recites similar limitations as claim 1 but in a device form. Therefore, the same rationale used for claim 1 is applied.
Claim 14 is rejected based upon similar rationale as Claim 2.

Claim 16 is rejected based upon similar rationale as Claim 4.
Claim 17 is rejected based upon similar rationale as Claim 5.

Claim 20 is rejected based upon similar rationale as Claim 8.
Claim 21 is rejected based upon similar rationale as Claim 9.


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma in view of Skyline, Douillard and Andrew et al. (US 2017/0090460).
As to Claim 3, Boersma in view of Skyline and Douillard teaches the method of claim 2. The combination of Andrew further teaches creating a series of texture bitmaps for grid cells of the design region (Skyline teaches texture bitmaps for tile as shown below. Andrew further provides an explanation. Andrew discloses “The 

    PNG
    media_image10.png
    725
    1180
    media_image10.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Boersma, Skyline and Douillard with the teaching of Andrew so that the resolution of each tile may be selected based on the overall visibility of the tile's contents from all angles of interest and not limited to a certain perspective view of the 3D model and produce a 3D model without having unnecessary or unnoticeable details included in the 3D model (Andrew, [0056]).
Claim 15 is rejected based upon similar rationale as Claim 3.

Claims 6 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Boersma in view of Skyline, Douillard and Howell (Application of Mobile LiDAR on Pothole detection, 10/23/2013, retrieved from http://geoawesomeness.com/application-of-mobile-lidar-on-pothole-detection/ on 1/11/19.)
As to Claim 6, Boersma in view of Skyline and Douillard teaches the method of claim 1, wherein the ground detection process utilizes an iterative ground detection algorithm (Douillard, p. 8-9). The combination of Howell further teaches following limitations:
displaying in the GUI a preview of partial results while the ground detection process is executing (Skyline discloses a TerraExplorer to add 3D mesh layer from file to the project);
receiving, in the GUI shown by an electronic device, user input requesting that the ground detection process early terminate; and in response to the user input requesting that the ground detection process early terminate, either returning detected ground points of the 3-D reality model of the partial results or discarding the ground points of the 3-D reality model of the partial results (Douillard teaches a classifying terrain feature at p. 4,15 & 27. Howell further discloses auto and manual classification of ground at p. 2-3. In GUI, user may set up any parameters for ground classification and terminate at any time.)


Claim 18 is rejected based upon similar rationale as Claim 6.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma in view of Skyline, Douillard and Le Meur (US 2014/0152664).
As to Claim 7, Boersma in view of Skyline and Douillard teaches the method of claim 1. The combination of Le Meur further teaches wherein the 2.5D terrain mesh is a 2.5D multi-resolution terrain mesh, and the generating generates a plurality of levels of detail (LOD) (Boersma teaches 2.5D terrain mesh in [0010, 0032]. Douillard discloses 2.5D terrain model generate using a multi-level elevation map at p. 1 & 26. Le Meur further teaches “a multi-resolution terrain representation” in [0016]; “a step (81) of generating several regular grids (1, 2, 3) of different resolution level terrain patches (LOD0, LOD1, LOD2) so as to represent the terrain data of the massive database” in [0028].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Boersma, Skyline and Douillard with the teaching of Le Meur so as to support interactive rendering over a very wide plane of spherical terrain surfaces (Le Meur, [0016]).

Claim 19 is rejected based upon similar rationale as Claim 7.

Claims 22-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boersma in view of Skyline, Douillard and Konolige et al. (US 2018/003984).
Claim 22 cites the similar limitations as Claim 1, further including:
reducing the design region to be a two-and-a-half (2.5D) terrain mesh (Skyline teaches a 2.5D terrain, see also the screenshot of “TerraBuilder Datasheet” in Claim 1.  Konolige further discloses “rendering an image based on a full or partial 3D object model means converting a portion of the 3D object model into a 2D or 2.5D image of that portion (e.g., an image with one or more color, grayscale, and/or depth channels)” in [0062].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Boersma, Skyline and Douillard with the teaching of Konolige so as to merge a plurality of image data with different image formats to generate a new combined image data.
Claim 23 is rejected based upon similar rationale as Claim 2.

Claim 25 is rejected based upon similar rationale as Claim 8.
Claim 26 is rejected based upon similar rationale as Claim 9.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Boersma in view of Skyline, Douillard, Konolige and Le Meur.
Claim 24 is rejected based upon similar rationale as Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/WEIMING HE/
Primary Examiner, Art Unit 2612